          Case 2:18-mc-00798-JFC Document 193 Filed 06/20/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                      )
IN RE: RAILWAY INDUSTRY               )
EMPLOYEE NO-POACH ANTITRUST )                     Master Docket: Misc. No. 18-798
LITIGATION                            )
                                      )
                                      )           MDL No. 2850
This Document Relates to: All Actions )

                                          ORDER

      AND NOW, this 20th day of June, 2019, for the reasons set forth in the
accompanying opinion, the joint motion to dismiss and strike class allegations (ECF No.
124) is GRANTED IN PART and DENIED IN PART as follows:
      •    The motion to dismiss will be denied with respect to defendants’ arguments
           that the horizontal market allocation agreements alleged in the consolidated
           class action complaint must be plead under the rule of reason.
      •    The motion to dismiss is granted without prejudice with respect to Bendix
           Commercial Vehicle Systems LLC and Ricon Corporation and they are
           dismissed as defendants.
      •    The motion to strike is granted without prejudice with respect to striking the
           class allegations because plaintiffs did not make a prima facie showing of
           predominance in the consolidated class action complaint for a class of all
           employees or that at least discovery is likely to substantiate that the common
           issues of that proposed class predominate over the individual questions.
      •    The motion to strike is also granted to the extent plaintiffs will be required to
           amend the class definition, which is overbroad and lacks precision.

                                                  IT IS SO ORDERED.

                                                  /s/ JOY FLOWERS CONTI
                                                  Joy Flowers Conti
                                                  Senior United States District Judge
